                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NICHOLAS LACKEY,                              §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §          No. 3:17-cv-2345-B-BT
ABEL SALAZAR and                              §
AUSTIN PALMER,                                §
                                              §
       Defendants.                            §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated February 18, 2020. The Court reviewed

the proposed Findings, Conclusions and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions and Recommendation of the United States Magistrate Judge.



       SO ORDERED this 16th day of March, 2020.



                                           _________________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE




                                              1
